UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1102



GLADYS C. COOLEY,

                                             Plaintiff - Appellant,

          versus


GEORGE TENET, Director, individually and in
his capacity as Director (Retired) of the
Central Intelligence Agency; JOHN MCLAUGHLIN,
individually, and in his capacity as Acting
Director of the Central Intelligence Agency;
PORTER J. GOSS, individually and in his
official capacity as Nominated Director of the
Central Intelligence Agency; REGAN V. DANIELS,
individually   and    in   his   capacity   as
investigator, Central Intelligence Agency;
STANLEY    M.    MOSKOWITZ,     Director    of
Congressional Affairs, Central Intelligence
Agency; KATHRYN I. DYER, Information and
Privacy Coordinator, Central Intelligence
Agency; ELIZABETH YORK; JULIE LUND, EEO
Director, Central Intelligence Agency,

                                            Defendants - Appellees.


                             No. 05-1522



GLADYS C. COOLEY,

                                             Plaintiff - Appellant,

          versus
GEORGE TENET, Director, individually and in
his capacity as Director (Retired) of the
Central Intelligence Agency; JOHN MCLAUGHLIN,
individually, and in his capacity as Acting
Director of the Central Intelligence Agency;
PORTER J. GOSS, individually and in his
official capacity as Nominated Director of the
Central Intelligence Agency; REGAN V. DANIELS,
individually   and    in   his   capacity   as
investigator, Central Intelligence Agency;
STANLEY    M.    MOSKOWITZ,     Director    of
Congressional Affairs, Central Intelligence
Agency; KATHRYN I. DYER, Information and
Privacy Coordinator, Central Intelligence
Agency; ELIZABETH YORK; JULIE LUND, EEO
Director, Central Intelligence Agency,

                                          Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-1052-1)


Submitted:   July 11, 2005               Decided:   August 5, 2005


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gladys C. Cooley, Appellant Pro Se. Paul Joseph McNulty, United
States Attorney, Kevin Jason Mikolashek, Brian Eugene Bentley,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Gladys C. Cooley appeals

the district court’s orders dismissing her Freedom of Information

Act and employment discrimination claims.     We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   See Cooley v. Tenet, No.

CA-04-1052-1 (E.D. Va. Jan. 10, 2005; Mar. 16, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -